Fourth Court of Appeals
                                            San Antonio, Texas
                                                  October 14, 2015

                                                No. 04-14-00913-CV

                                                David MEDRANO,
                                                    Appellant

                                                    v.
      sr by Merger with Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real
          FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger with
       Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real Estate Inc., d/b/a
                HOMEQ, as Servicing Agent for Duetsche Bank National Trust Company,
                                                Appellees

                          From the 37th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2008-CI-00027
                              The Honorable Richard E. Price, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to November 18, 2015.

                                                                              PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:         Valerie Henderson                                    Kari Lynn Robinson
            Baker, Donelson, Bearman, Caldwell & Berkowitz       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
            1301 McKinney, Suite 3700                            1301 McKinney St Ste 3700
            Houston, TX 77010                                    Houston, TX 77010

            Gregory T. Van Cleave
            Law Offices of Albert W. Van Cleave, III, P.L.L.C.
            1520 W. Hildebrand Avenue
            San Antonio, TX 78201